     Case 3:18-cv-00331-BEN-LL Document 430 Filed 12/08/20 PageID.26793 Page 1 of 5




 1    Vinita Ferrera (pro hac vice; MA Bar No. 631190)
 2    Wilmer Cutler Pickering Hale & Dorr LLP
      60 State Street
 3    Boston, MA 02109
 4    Tel: (617) 526-6556
      vinita.ferrera@wilmerhale.com
 5

 6    Valerie M. Goo (SBN 187334)
       VGoo@crowell.com
 7    Kent B. Goss (SBN 131499)
 8     KGoss@crowell.com
      Crowell & Moring LLP
 9    515 South Flower St., 40th Floor
10    Los Angeles, CA 90071
      Tel: (213) 622-4750
11

12    Additional counsel listed on signature page

13    ATTORNEYS FOR DEFENDANT
14    MILLERCOORS LLC

15
                          UNITED STATES DISTRICT COURT
16
                       SOUTHERN DISTRICT OF CALIFORNIA
17

18
       STONE BREWING CO., LLC,                      Case No.: 3:18-cv-00331-BEN-LL
19
            Plaintiff/Counterclaim Defendant,
20                                                  DEFENDANT MILLERCOORS
       v.                                           LLC’S UNOPPOSED EX PARTE
21                                                  MOTION TO STRIKE
       MILLERCOORS LLC,
22                                                  CONFIDENTIAL MATERIAL
            Defendant/Counterclaim Plaintiff.       FROM PUBLIC DOCKET;
23                                                  DECLARATION OF MOLLY A.
24                                                  JONES IN SUPPORT THEREOF
25                                                  Judge: Hon. Roger T. Benitez
26
                                                    Complaint Filed: February 12, 2018
27

28                                                      DEFENDANT’S UNOPPOSED EX PARTE MOTION TO
                                                        STRIKE CONFIDENTIAL MATERIAL FROM PUBLIC
                                                           DOCKET; DECLARATION OF MOLLY A. JONES
                                                                              IN SUPPORT THEREOF;
                                                                      CASE NO. 3:18-CV-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 430 Filed 12/08/20 PageID.26794 Page 2 of 5


 1          Defendant MillerCoors LLC (“MillerCoors”) hereby submits this unopposed ex
 2    parte application to correct the inadvertent public filing of a document that contains
 3    confidential information. Specifically, MillerCoors requests that the Court strike from the
 4    docket ECF No. 426-1, which is the Declaration of Kelly Twigger in support of
 5    Defendant MillerCoors’ Opposition to Plaintiff’s Offer of Proof re: Withheld
 6    Evidence/Mil No. 5 (“Twigger Declaration”). The Twigger Declaration was inadvertently
 7    filed on the public docket. It has since been resubmitted under seal as ECF No. 429
 8    pursuant to a motion to seal (ECF No. 428), and a public version of this document filed
 9    as ECF No. 427.
10          On December 5, 2020, MillerCoors filed its Opposition to Plaintiff’s Offer of
11    Proof re: Withheld Evidence/Mil No. 5. ECF No. 426. MillerCoors intended to file the
12    supporting Twigger Declaration under seal, but inadvertently filed it on the public docket.
13    Declaration of Molly A. Jones (“Jones Decl.”), ¶ 2. After realizing that the Twigger
14    Declaration inadvertently had been filed publicly, MillerCoors promptly filed a “public”
15    version of the Declaration, a motion to file the Declaration under seal, and a sealed
16    version of the Declaration. Id. at ¶ 4; ECF Nos. 427-429.
17          As explained in the motion to file under seal and Jones Declaration in support (see
18    ECF No. 428), the Twigger Declaration discusses confidential and proprietary
19    information provided by MillerCoors about the beer market, beer consumers, and
20    business strategy, which was produced subject to the Protective Order (ECF No. 54), and
21    which, if made public, would provide MillerCoors’ competitors with an unfair
22    competitive advantage. Jones Decl., ¶ 3. Thus, there are compelling reasons for the
23    information in the Declaration not to be available to the public.
24          The Twigger Declaration that was inadvertently filed on the public docket (ECF
25    426-1) already has been refiled as ECF No. 427 (public version), and MillerCoors already
26    has made a motion to file the unredacted Twigger Declaration under seal. ECF No. 428.
27          Therefore, MillerCoors respectfully requests that the Court strike the inadvertently
28
                                                              DEFENDANT’S UNOPPOSED EX PARTE MOTION TO
                                                              STRIKE CONFIDENTIAL MATERIAL FROM PUBLIC
                                                -1-              DOCKET; DECLARATION OF MOLLY A. JONES
                                                                                    IN SUPPORT THEREOF;
                                                                            CASE NO. 3:18-CV-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 430 Filed 12/08/20 PageID.26795 Page 3 of 5


 1    filed Twigger Declaration (ECF No. 426-1) and remove it from the public docket.
 2

 3                                                 Respectfully submitted,
 4

 5    Dated: December 8, 2020                      By: /s/ Molly A. Jones
                                                       Molly A. Jones (SBN 301419)
 6                                                     Kent B. Goss (SBN 131499)
 7                                                     Valerie M. Goo (SBN 187334)
                                                       CROWELL & MORING LLP
 8                                                     515 South Flower St., 40th Floor
 9                                                     Los Angeles, CA 90071-2201
                                                       Tel: (213) 622-4750
10                                                     vgoo@crowell.com
11                                                     kgoss@crowell.com

12                                                    Vinita Ferrera (pro hac vice; MA Bar
13                                                    No. 631190)
                                                      WILMER CUTLER PICKERING HALE &
14                                                    DORR LLP
15                                                    60 State Street
                                                      Boston, MA 02109
16                                                    Tel: (617) 526-6556
17                                                    vinita.ferrera@wilmerhale.com

18                                                    Brittany Blueitt Amadi (pro hac vice;
                                                      DC Bar No. 1015271)
19
                                                      WILMER CUTLER PICKERING HALE &
20                                                    DORR LLP
                                                      1875 Pennsylvania Ave. NW
21
                                                      Washington, DC 20006
22                                                    Tel: (202) 663-6000
                                                      brittany.amadi@wilmerhale.com
23

24

25                                                    Attorneys for Defendant MillerCoors
                                                      LLC
26

27

28
                                                             DEFENDANT’S UNOPPOSED EX PARTE MOTION TO
                                                             STRIKE CONFIDENTIAL MATERIAL FROM PUBLIC
                                             -2-                DOCKET; DECLARATION OF MOLLY A. JONES
                                                                                   IN SUPPORT THEREOF;
                                                                           CASE NO. 3:18-CV-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 430 Filed 12/08/20 PageID.26796 Page 4 of 5


 1                            DECLARATION OF MOLLY A. JONES
 2          I, Molly A. Jones, declare as follows:
 3          1.     I am an attorney with Crowell & Moring LLP and counsel of record for
 4    Defendant MillerCoors LLC (“MillerCoors”) in the above-captioned litigation. I make
 5    this declaration based upon my knowledge of the facts stated herein, and, if called to
 6    testify, I could and would testify competently thereto.
 7          2.     On December 5, 2020, MillerCoors filed its Opposition to Plaintiff’s Offer
 8    of Proof re: Withheld Evidence/Mil No. 5 (“Opposition”). MillerCoors attached to the
 9    Opposition the Declaration of Kelly Twigger in support of Defendant MillerCoors’
10    Opposition to Plaintiff’s Offer of Proof re: Withheld Evidence/Mil No. 5 (“Twigger
11    Declaration”). ECF No. 426-1. MillerCoors inadvertently filed the Twigger Declaration
12    on the public docket.
13          3.     The Twigger Declaration should have been filed under seal, as the
14    Declaration discusses confidential and proprietary information provided by MillerCoors
15    pursuant to the Protective Order about the beer market, beer consumers, and business
16    strategy, which, if made public, would provide MillerCoors’ competitors with an unfair
17    competitive advantage.
18          4.     MillerCoors promptly filed a new, public version of the Twigger Declaration
19    ECF No. 427. MillerCoors also promptly filed a motion to seal the Twigger Declaration
20    (ECF No. 428), and lodged the unredacted version of the Twigger Declaration with the
21    Court. ECF No. 429.
22          5.     Counsel for MillerCoors provided notice that it intended to file this ex parte
23    motion to counsel for Plaintiff Stone Brewing Company, LLC (“Plaintiff”) on December
24    8, 2020. Plaintiff’s counsel informed counsel for MillerCoors that “[a]s it is not
25    [Plaintiff’s] information at issue, we take no position on the request.” Having expressed
26    no opposition, we understand that Plaintiff does not oppose MillerCoors’ ex parte
27    motion.
28
                                                                DEFENDANT’S UNOPPOSED EX PARTE MOTION TO
                                                                STRIKE CONFIDENTIAL MATERIAL FROM PUBLIC
                                                -3-                DOCKET; DECLARATION OF MOLLY A. JONES
                                                                                      IN SUPPORT THEREOF;
                                                                              CASE NO. 3:18-CV-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 430 Filed 12/08/20 PageID.26797 Page 5 of 5


 1          I declare under penalty of perjury under the laws of the United States of America
 2    that the foregoing is true and correct.
 3          Executed on December 8, 2020 in Oakland, California.
 4

 5                                                        /s/ Molly A. Jones
                                                          Molly A. Jones
 6

 7

 8                                 CERTIFICATE OF SERVICE

 9          I hereby certify that on this, the 8th day of December 2020, the forgoing document
10    was served via email on Plaintiff’s counsel of record.

11                                                    By: /s/ Molly A. Jones
12                                                        Molly A. Jones

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              DEFENDANT’S UNOPPOSED EX PARTE MOTION TO
                                                              STRIKE CONFIDENTIAL MATERIAL FROM PUBLIC
                                                -4-              DOCKET; DECLARATION OF MOLLY A. JONES
                                                                                    IN SUPPORT THEREOF;
                                                                            CASE NO. 3:18-CV-00331-BEN-LL
